Russell, C. J.
The ruling in this ease is controlled by the decisions of the Supreme Court in the cases of Ross v. State, 109 Ga. 517 (35 S. E. 102), and Green v. State, 111 Ga. 139 (36 S. E. 609). The law does not permit any one to be convicted upon mere suspicion. The evidence being entirely circumstantial and not being sufficient to connect the accused in any way with the burning, the verdict of guilty was contrary to law, and the court erred in refusing to grant a new trial.

Judgment reversed.